The judgment of the court was pronounced by
Existís, G. J,
Thjs is a suit brought by the plaintiff,on an attachment bond, in which he claims damages against his own wife, who" is made a defendant, with her surety, J. B. Guidry, for the wrongful suing out of this writ. This writ was obtained at the instance of the wife, -in a suit which she had instituted against the plaintiff, her husband, for a separation- of property, and a restitution of her separate property. In this suit she completely failed in making out a case against her husband, and final judgment was rendered in his favor. The district judge rendered judgment against the surety; Guidry, for the sum of Si>335, with interest and costs, dismissing the suit as to the wife of the pjaintiif. Guidry has appealed.
It seems to us thatthe defendant is bound to'indemnify the plaintiff for damages sustained by him in consequence of the unlawful issuing of the writ, inas? much as he bound himself by his bond so to do, and the contract is certainly a valid one, and can be enforced in law, so far as the surety is concerned. Had a separation from bed and board been decreed between' these parties, the right of the plaintiff would have been definite and distinct; nor are we aware of any impediment to its being enforced. But the community of property, and the conjugal relations, subsisting between the plaintiff and his wife in their integrity, we think the institution of this suit is in direct conflict with the latter. It is a mode of chastising the the wife over the back of her surety, which is not consistent with the duty which the law imposes on the husband towards his wife. In this c&se the damage sustained is far below, in amount, the sum fixed as the minimum of the jurisdiction of the District Court, and the interests of the family require, that matters of this kind should not be made the subject of public recrimination and accusations against the wife, for the purpose of putting money into the pocket of the husband. >
The judgment of the District Conrt is, therefore, reversed, and judgmeqj; rendered for the defendant, with costs in both courts,